Dykman, J.,
(concurring.) This action was commenced for the recovery of damages sustained by the plaintiff for several wrongs perpetrated upon him by the defendant. The plaintiff produced testimony tending to prove the allegations of his complaint, and the defendant introduced contradictory evidence, and also proved a release executed by the plaintiff. It was the insistance of the plaintiff that the release related only to a particular subject, and did not, and was not intended to, release the causes of action set up in the complaint. That question of fact was submitted to the jury under proper instructions by the trial judge, with the other questions of fact involved in the case; and the jury found a verdict for the plaintiff, and so, we must assume, found all the facts in favor of the plaintiff. Such being the case, after the verdict, with all the facts settled according to the contention of the plaintiff, the law of the case becomes plain, and the verdict must stand. Upon a contradictory statement of facts, there is but little room for the interference of the appellate tribunal. All the questions of law were properly disposed of upon the trial, and no errors were committed. The judgment and order denying the motion for a new trial should be affirmed, with costs.
The plaintiff made a motion for treble damages, which was denied, and he has appealed from that order. That motion was properly denied, and the order should be affirmed, with $10 costs and disbursements.